DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “an urging portion for urging said first driving gear portion” in claim 6 and “a drive switching portion configured to switch drive of said second roller” in claim 11. 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Objections
Claims 10 and 11 are objected to because of the following informalities:
Regarding claim 10, the recited “the number of to teeth” should be corrected to “the number of teeth”. 
. 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 8, the recited “passes through a second transmission gear side than” renders the claim indefinite since it is unclear what is intended by the limitation.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Karikusa et al. US 20150075207.
Regarding claim 1, Karikusa et al. discloses:
An image forming apparatus comprising: 
a fixing device (8) (FIG. 1) configured to fix a toner image on a sheet by heating the sheet; and 
a cooling device (9) (FIG. 1) provided on a side downstream of said fixing device with respect to a sheet feeding direction, said cooling device comprising: 
a first unit (32) (FIG. 5) including a first belt (59) (FIG. 5) and a first roller (57a) (FIG. 5) for stretching and rotating said first belt; 
a second unit (31) (FIG. 5) including a second belt (56) (FIG. 5) for forming a nip in which the sheet is nipped and fed in cooperation with said first belt, a heat sink (33a/61) (FIG. 5) contacting an inner peripheral surface of said second belt, and a second roller (55a) (FIG. 5) for stretching and rotating said second belt, wherein said second unit is movable between a contact position (FIGs. 5 and 6) where said first belt and said second belt are in contact with each other so as to form the nip and a separated position (FIGs. 7 and 8B) where said first belt and said second belt are in separation from each other so as to release the nip; and 
a driving motor configured to rotate said first roller and said second roller [0060].
Regarding claim 2, Karikusa et al. discloses:
wherein said second unit is rotatable relative to said first unit about a rotation shaft extending along the sheet feeding direction of said cooling device (FIG. 8B), and 
wherein with respect to a rotational axis direction of said first roller, said driving motor is provided on the same side as a side where a rotation center of said second unit is provided, and rotates said first roller (FIG. 8B) [0079]. 
Regarding claim 3, Karikusa et al. discloses:

Regarding claim 4, Karikusa et al. discloses:
wherein said second unit is rotatable relative to said first unit about a rotation shaft extending along the sheet feeding direction of said cooling device (FIG. 8B),
wherein with respect to a rotational axis direction of said first roller, said driving motor is provided on the same side as a side where a rotation center of said second roller is provided, and rotates said first roller (FIG. 8B) [0079], and
wherein with respect to the rotational axis direction of said first roller, said drive transmission portion is provided to said first belt on a side opposite from a side where said driving motor is provided (FIG. 8B) [0079].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Karikusa et al. US 20150075207.
Regarding claim 5, Karikusa et al. discloses the limitations of claims 1 and 3 as set forth above. Futhermore, Karikusa et al. discloses a first gear (151) (FIG. 6) to which the rotational driving force is 
Karikusa et al. does not explicitly disclose a first or second transmission gear. However, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the drive transmission portion as disclosed by Karikusa et al. to include first and second transmission gears since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art.  St. Regis Paper Co. v. Bemis Co., 193 USPQ 8 (CA7 1977).

Allowable Subject Matter
Claims 6, 7, and 9-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 8 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 
Regarding claim 6, the prior art of record does not disclose or suggest the recited “wherein said drive transmission portion further includes an urging portion for urging said first driving gear portion so that said first transmission gear moves toward said second transmission gear, and wherein when said second unit moves from the separated position to the contact position, said first driving gear portion is movable against an urging force of said urging portion by urging of said first transmission gear by said second transmission gear” along with the remaining claim limitations.
Regarding claims 7 and 8, the prior art of record does not disclose or suggest the recited “wherein in a case that said first transmission gear and said second transmission gear are in non-
Regarding claim 9, the prior art of record does not disclose or suggest the recited “wherein said second driving gear portion includes a restricting member for restricting a center distance between said first transmission gear and said second transmission gear in a case that said second unit is moved to the contact position” along with the remaining claim limitations.
Regarding claim 10, the prior art of record does not disclose or suggest the recited “wherein the number of teeth of said first transmission gear and the number of teeth of said second transmission gear are the same and are more than the number of to teeth of said first gear and the number of teeth of said second gear” along with the remaining claim limitations.
Regarding claims 11 and 12, the prior art of record does not disclose or suggest the recited “drive switching portion configured to witch drive of said second roller so that a driving force of said first driving gear portion is not transmitted to said second driving gear portion in a case that a peripheral speed of said second roller is higher than a peripheral speed of said second gear and so that the driving force of said first driving gear portion is transmitted to said second driving gear portion in a case that the peripheral speed of said second roller is not more than the peripheral speed of said second gear” along with the remaining claim limitations.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS S GIAMPAOLO II whose telephone number is (571)272-6619.  The examiner can normally be reached on M-F 9-5:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Lindsay Jr. can be reached on (571) 272-1674.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/THOMAS S GIAMPAOLO II/Primary Examiner, Art Unit 2852